Citation Nr: 1542542	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  What evaluation is warranted for lumbar degenerative disc disease from December 26, 2004, to August 23, 2011?

2.  What evaluation is warranted for lumbar degenerative disc disease from August 24, 2011, to February 14, 2013?

3.  What evaluation is warranted for lumbar degenerative disc disease from February 15, 2013?

4.  What evaluation is warranted for sciatic nerve paralysis of the right leg from February 15, 2013?


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are located in Virtual VA. 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In this case, entitlement to a total rating based on individual unemployability was specifically denied in a March 2013 rating decision.  The Veteran submitted a timely notice of disagreement, and, in May 2015, VA issued a statement of the case.  Since then the Veteran has not perfected a timely appeal to that May 2013 decision.  As such, the Board cannot exercise jurisdiction over the claim.  


FINDINGS OF FACT

1.  Prior to July 5, 2005, the Veteran's lumbar degenerative disc disease was manifested by thoracolumbar forward flexion to 40 degrees.

2.  From July 5, 2005, to May 8, 2008, lumbar degenerative disc disease was manifested by thoracolumbar forward flexion to 35 degrees.

3.  From May 9, 2008, to June 2, 2008, lumbar degenerative disc disease was manifested by thoracolumbar forward flexion to 25 degrees.

4.  From June 3, 2008, to February 14, 2013, lumbar degenerative disc disease was not manifested by either thoracolumbar forward flexion less than 31 degrees, or by favorable ankyloses of the entire thoracolumbar spine.

5.  Since February 15, 2013, lumbar degenerative disc disease is manifested by thoracolumbar forward flexion to 10 degrees, but not by unfavorable ankyloses of the entire thoracolumbar spine.

6.  Since February 15, 2013, the Veteran has demonstrated mild to moderate incomplete sciatic nerve paralysis in his right leg.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to July 5, 2005, lumbar degenerative disc disease met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  From July 5, 2005, to May 8, 2008, the lumbar degenerative disc disease met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

3.  From May 9, 2008, to June 2, 2008, lumbar degenerative disc disease met the criteria for a 40 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

4.  From June 3, 2008, to February 14, 2013, lumbar degenerative disc disease met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

5.  Since February 15, 2013, lumbar degenerative disc disease met the criteria for a 40 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

6.  Since February 15, 2013, sciatic nerve paralysis in the right leg met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.

II.  Laws and Regulations 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

III.  Lumbar Spine Degenerative Disc Disease

The Veteran's lumbar degenerative disc disease has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, and is therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward thoracolumbar flexion not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V.

The Veteran's lumbar degenerative disc disease has been evaluated as 10 percent disabling from December 26, 2004, to August 23, 2011; 20 percent disabling from August 24, 2011, to February 14, 2013; and 40 percent disabling since February 15, 2013.  See May 2014 rating decision.

A.  Lumbar Degenerative Disc Disease: Prior to July 5, 2005

In December 2004, the Veteran filed an application of entitlement to service connection for back pain.  While he has a long history of treatment for back pain, the only available treatment record between December 26, 2004, and July 4, 2005, is a May 2005 phone consultation with his chiropractor regarding whether an x-ray could determine when his lower back injury occurred.  See May 2005 Private Treatment Records.  The chiropractor had been treating the Veteran since June 2001 for a chronic low back condition that had gone through acute phases.  See August 2008 Private Medical Records.

Prior to December 26, 2004, there is evidence in the record that a 20 percent rating is warranted for lumbar degenerative disc disease.  In June 2004, was seen for private chiropractic care.  Those records reveal that the Veteran had moderate lower back pain, tenderness at the L4 and L5 vertebrae, and bilateral leg pains.  Forward flexion was limited to 40 degrees.  See June 2004 Private Medical records.  He was also treated by VA for chronic lower back pain with a low backache radiating to both legs.  The impression was muscle spasms or back strain.  He reported chronic pain between 4 and 10 (out of 10).  See June 2004 VA Treatment Records.  However, during an initial evaluation as a new enrollee in primary care, he stated he had no complaints and he had a steady gait.  See August 2004 VA Treatment Records.  

Given the June 2004 finding by the chiropractor a 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion not greater than 60 degrees.  Resolving reasonable doubt during this time period in the Veteran's favor, the Board finds that a 20 percent rating for lumbar degenerative disc disease is warranted prior to July 5, 2005.  In the absence, however, of either forward thoracolumbar flexion limited to 30 degrees or less, or evidence showing favorable ankylosis of the entire thoracolumbar spine a 40 percent rating cannot be assigned.  38 C.F.R. § 4.71a.

B.  Lumbar Degenerative Disc Disease: July 5, 2005, to May 8, 2008

Physical examination on July 5, 2005 revealed that the Veteran had moderate lower back pain, tenderness at the L4 and L5 vertebrae, and weakness in both legs.  His forward flexion was 35 degrees.  See July 2005 Private Medical Records.  A July 2005 x-ray found no acute fracture or dislocation in the back, but noted a small osteophyte from the L5 vertebra.  See July 2005 VA Treatment Records.  

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion not greater than 60 degrees.  Because the Veteran's forward flexion was recorded at 35 degrees during this time period, the Board finds that a 20 percent rating for lumbar degenerative disc disease is warranted for the time period from July 5, 2005, to May 8, 2008.  In the absence, however, of either forward thoracolumbar flexion limited to 30 degrees or less, or evidence showing favorable ankylosis of the entire thoracolumbar spine a 40 percent rating cannot be assigned.  38 C.F.R. § 4.71a.

C.  Lumbar Degenerative Disc Disease: May 9, 2008, to June 2, 2008

At a May 9, 2008 examination the Veteran had moderate lower back pain, with tenderness at the L4 and L5 vertebrae, muscle spasms, and an altered gait.  There was no leg pain.  Significantly, forward flexion was limited to 25 degrees.  See May 2008 private medical records.  During this time period, he also received VA treatment for several weeks of back pain.  See May 2008 VA Treatment records.

A 40 percent disability rating is warranted upon evidence of forward thoracolumbar flexion of 30 degrees or less.  Because the Veteran's forward flexion was recorded at 25 degrees during this time period, the Board finds that a 40 percent rating for lumbar degenerative disc disease is warranted for the time period from May 9, 2008, to June 2, 2008.  As unfavorable ankylosis of the entire thoracolumbar spine was not shown a 50 percent rating is not in order.  38 C.F.R. § 4.71a.

D.  Lumbar Degenerative Disc Disease: June 3, 2008, to February 14, 2013

On June 3, 2008, the Veteran was examined and found to show slight lower back pain, and tenderness at the L4 and L5 vertebrae.  His gait was normal.  His forward flexion was 40 degrees.  See June 2008 Private Medical Records.  

Following a VA examination in October 2011 he was diagnosed with L4 and L5 degenerative disc disease.  Physical examination showed the appellant to have a normal gait.  He reported continuing chronic low back pain with two to four hours of stiffness every morning, and flare-ups three to four times a month.  He had some numbness of the right thigh, but no radicular pain into the legs.  The appellant denied loss of bowel and/or bladder function.  Forward flexion was to 35 degrees with evidence of painful motion beginning at 0 degrees, and his combined flexion was 140 degrees.  After repetitive-use testing there were no changes in the range of motion demonstrated.  He exhibited no guarding or muscle spasms of the thoracolumbar spine, and he had no incapacitating episodes. 

Between June 3, 2008, and February 14, 2013, the Veteran was frequently treated for his lower back pain.  June 2009 VA treatment records that the appellant was treated for back pain that he described as being 3/10 but increasing to 8/10.  The claimant described his pain as being sharp, and that he was unable to sit for long periods of time.  He also noted exacerbations of his lower back pain two to three times per year.  In November 2009, an MRI indicated a defect at the L4 and L5 intervertebral disc, and L5 intravertebral disc space "probably due to a disc protrusion."  There was also an annular tear, and narrowing of the intravertebral foramina on the left.  See November 2009 VA Treatment Records.  

In February 2010, the appellant was treated for back pain that he described as being 4/10, and which increased with long sitting or walking, and bending over and straightening up during the morning.  See February 2010 VA Treatment Records.  May 2012 VA treatment records indicate an MRI showed a very large disc herniation at the L5-S1 interspace.  Finally, February 2013 VA treatment records indicate the Veteran sought treatment for complaints of severe lower back pain radiating down to the right knee that was aggravated by movement.  

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion not greater than 60 degrees, while a 40 percent disability rating is warranted if forward flexion is 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  During this time period, the Veteran's forward flexion was recorded at 40 degrees and 35 degrees, and there was no ankylosis of the thoracolumbar spine.  Therefore, the Board finds that a 20 percent rating for lumbar degenerative disc disease is warranted for the time period from June 3, 2008, to February 14, 2013.  In the absence of either forward thoracolumbar flexion limited to 30 degrees or less, or evidence showing favorable ankylosis of the entire thoracolumbar spine a 40 percent rating cannot be assigned.  38 C.F.R. § 4.71a.

E.  Lumbar Degenerative Disc Disease: Since February 15, 2013

The Veteran had VA examinations in February 2013 and April 2014.  During the February 2013 VA examination, the Veteran demonstrated forward flexion to 10 degrees with painful motion beginning at 10 degrees, and combined range of motion of 60 degrees.  After repetitive-use testing, his forward flexion remained at 10 degrees, and his combined range of motion dropped to 50 degrees.  He manifested guarding or muscle spasms of the thoracolumbar spine, resulting in an abnormal gait and spinal contour.  He had muscle atrophy and radicular pain in the right leg.  He had also experienced less than one week of incapacitating episodes in the past year.  Ankylosis of the thoracolumbar spine was not, however, demonstrated.

During the April 2014 VA examination, the Veteran demonstrated forward flexion to 20 degrees with painful motion beginning at 0 degrees, and a combined range of motion of 80 degrees.  After repetitive-use testing, his forward flexion remained at 20 degrees, and his combined range of motion remained at 80 degrees.  He had muscle spasms and guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour, but showed no muscle atrophy.  He also had mild radiculopathy of the right leg.  He did not demonstrate spinal ankylosis, and had not experienced any incapacitating episodes over the prior year manifested by a need for physician prescribed bed rest.  An MRI showed a ruptured disc at L4 and L5.

Since February 15, 2013, the Veteran has continued to receive treatment for his lower back pain.  In June 2014, he was unable to walk on his heels or toes, and had severe back pain when coming from a lying to a sitting position.  He was unable to stand from a squatting position without assistance.  See June 2014 VA Treatment Records.  

A 40 percent disability rating is warranted if forward flexion is 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  During this time period, the Veteran had forward flexion of 10 degrees and 20 degrees.  Ankylosis of the thoracolumbar spine was never shown.  Therefore, the Board finds that a 40 percent rating but no more for lumbar degenerative disc disease is warranted for the time period since February 15, 2013.

IV.  Sciatic Nerve Paralysis of the Right Leg

The Veteran's sciatic nerve paralysis of the right leg is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

A neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120-4.124a.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and moderately severe incomplete paralysis warrants a 40 percent rating.  38 C.F.R. § 4.124a , Diagnostic Code 8520. 

The terms 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as 'mild' by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran's sciatic nerve paralysis of the right leg is currently evaluated at 20 percent disabled since February 15, 2013.  

At a February 2013 VA examination the Veteran demonstrated right lower extremity muscle atrophy.  His tendon reflexes were normal, but he had decreased sensation in his right thigh and knee.  He demonstrated mild constant pain and moderate intermittent pain in his right leg, and he had an abnormal gait with a slight limp on the right side.  His right leg strength rated 4 out of 5 (active movement against some resistance).  The examiner found moderate right lower extremity radiculopathy.

An April 2014 VA examination found no muscle atrophy.  The Veteran's tendon reflexes were normal, but he demonstrated moderate paresthesias or dysesthesias (abnormal sensation) and moderate numbness in his right leg.  The examiner found mild radiculopathy in the right leg involving the sciatic nerve.  

A second April 2014 VA examiner found mild paresthesias or dysesthesias and mild numbness in his right leg.  The Veteran had normal right leg strength, normal tendon reflexes, no muscle atrophy, and a normal gait.  He had mild, incomplete paralysis of the sciatic nerve in the right leg.  

Since February 15, 2013, VA examinations show mild to moderate radiculopathy of the right leg.  His leg strength has been 4 or 5 out of 5, and his tendon reflexes have been normal.  He has had some numbness and abnormal sensation in the right leg, and his gait has been both abnormal and normal.  In light of the foregoing the Board finds the Veteran's sciatic nerve paralysis of the right leg to most closely approximate an evaluation of 20 percent disabled since February 15, 2013.  Hence, entitlement to an increased rating is denied.  

V.  Lay Statements

The claims file includes several Veteran and third party lay statements regarding the Veteran's disabilities.  The Veteran reports that he has constant back pain, that he cannot sit or walk for long periods of time, and that he finds relief by lying flat on the floor with his feet elevated.  See, e.g., December 2004 Application for Compensation; February 2012 Notice of Disagreement.  He has also stated that he has multiple flare-ups every year, and it takes him one to two weeks to recover from each flare-up.  See January 2013 Veteran Statement; August 2013 Hearing Testimony.

Lay statements include testimony as to the progression and severity of the Veteran's lower back pain.  The Veteran reports missing work with increasing frequency because of severe back, four or more times per year, and that he has had to seek help at VA emergency departments.  See, e.g., January 2010, February 2010, March 2013, and April 2013 Lay Statements.  These statements also indicate that flare-ups cause the Veteran to be unable to stand or sit; he has to crawl, and attempts to find relief by lying flat on his back. 

The Veteran and third parties are competent to report their observations regarding the appellant's back pain, as well as spinal stiffness, weakness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While these statements are credible and consistent with the evaluation assigned, to the extent they argue his symptomatology is more severe, their statements must be weighed against other evidence of record.  As a matter of law they must be weighed against the scheduler criteria for an increased rating.  In this regard, although the Board is required to consider the effect of pain when making a rating determination, that has been done in this case, and it is important to emphasize that the rating schedule does not provide a separate rating for pain, Spurgeon  v. Brown, 10 Vet. App. 194   (1997).  Indeed, the general rating formula specifically requires the use of the defined range of motion criteria "with or without pain."  38 C.F.R. § 4.71a.  Hence, complaints of pain alone, without a corresponding limitation of motion do not warrant further increases.  Finally, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than their more general lay assertions.

VI.  Extraschedular Consideration

Since the rating criteria for both lumbar degenerative disc disease and right leg sciatic nerve paralysis of the right leg reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluations are adequate, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's lumbar degenerative disc disease and right leg sciatic nerve paralysis that would render the schedular criteria inadequate.  There are no additional symptoms due to either disorder that are not addressed by the Rating Schedule.  To the extent that either disorder interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to July 5, 2005, an initial disability rating of 20 percent for lumbar degenerative disc disease is granted subject to the laws and regulations governing the award of monetary benefits.

From July 5, 2005, to May 8, 2008, entitlement to an evaluation of 20 percent for lumbar degenerative disc disease is granted subject to the laws and regulations governing the award of monetary benefits.

From May 9, 2008, to June 2, 2008, entitlement to an evaluation of 40 percent for lumbar degenerative disc disease is granted subject to the laws and regulations governing the award of monetary benefits.

From June 3, 2008, to February 14, 2013, entitlement to an evaluation of 20 percent for lumbar degenerative disc disease is granted subject to the laws and regulations governing the award of monetary benefits.

Since February 15, 2013, entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc disease is denied.


Entitlement to an initial disability rating in excess of 20 percent for sciatic nerve paralysis of the right leg is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


